Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-10, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolay et al [7,373,498]

As to claim 1, 
Bolay et al [7,373,498] 1. A method, comprising:  detecting, by a processor of a computer, a change to the computer [ col. 6, lines 7-10: “a system configuration manager may examine the updated or new configuration data to determine if the change of configuration settings can be made while computer system 101 is running” ] ; 
comparing, by the processor, a current BIOS configuration to  an optimized BIOS configuration associated with the change [col. 5:lines 41-48: “system configuration manager examines the predefined memory space to determine if it contains new or changed configuration data. If new or updated data is found, then it may be copied into CMOS 113 to replace or modify the default system configuration data. In one embodiment, 45 the detection of updated or new data involves a comparison of the default configuration data with the received system configuration data. ”] ; 
configuring, by the processor, a setting of the current BIOS configuration to match a corresponding setting of the optimized BIOS configuration [col. 6, lines 58-65: “This may be determined through comparison between the default system configuration data and new or updated system configuration data or by detecting an update indicator. The system configuration manager may then begin the
process of copying over or updating the default system configuration settings saved in CMOS 113 or similar nonvolatile storage. The system configuration manager may then start to alter system settings in accordance with the changes indicated in the updated or new configuration data”]; and 
operating, by the processor, the computer with the optimized BIOS configuration associated with the change [ col 7, lines 6-11: “If a reboot is necessary the reboot process may be restarted with the new configuration data having been stored in the default configuration space. If the reboot is not necessary, then the system configuration manager may continue and complete the initialization of the components 10 of computer system 101 (block 413). ”. Further see Bolay’s claim 15] 

As to claim 2, 
configurable settings typically include operating system (OS), power management and other general settings. Hardware settings may include processor, memory, bus, graphics processor and similar speed and latency settings. Hardware settings may also include component capacities and similar configuration data. ” and col. 4; “The server module 211 running on server 209 may send the configuration information over network 213 to a local machine 101 (block 313). For example, a system administrator may update the operating system software of local machine 101 either locally or remotely. ” and col. 8: “System configuration manager or operating system may initiate the reboot of the system and complete the implementation of the new default system settings during the startup sequence.”- identifying change in operating system and changing it is operating system change ]

As to claim 3, 
Bolay et al the change comprises a hardware change [col. 3, lines 28-37: “the term 'system configuration data' refers to user configurable settings and hardware settings of a computer system that are set by a system configuration manager such as BIOS 115. User configurable settings typically include operating system (OS), power management and other general settings. Hardware settings may include processor, memory, bus, graphics processor and similar speed and latency settings. Hardware settings may also include component capacities and similar configuration data. ” and  implementation of the new default system settings during the startup sequence.”- identifying hardware setting change or update required is hardware change because setting do not match and hardware performs with different setting].


As to claim 5,
Bolay et al  teaches displaying, by the processor, a notification message to indicate that the current BIOS is not optimized [col. 8, lines 14-18: “After the bus master has stored the new or updated system configuration data in the predefined memory space, the bus master may notify or provide an indicator to the system configuration manager that system configuration settings are to be changed (block 515). ”- when the system notifies system configuration are to be changed, it means current Bios or configuration is not updated or optimized, also see col. 6, lines 56-62 for comparison and notification of the update required and “server module 211 provides a graphical user interface (GUI) to allow a user to monitor and modify the system configurations of computers networked with server 209.” – when GUI allows to monitor and display means notification and the configurations are displayed.  And col. 2: “A graphics card or graphics processor 107 may be connected to a display device 123”].

As to claim 8, 
Bolay teaches the claimed limitation according the reasoning set forth in claim 1 surpa. 
Furthermore, Bolay teaches instructions to detect a change to the computer; instructions to display a plurality of settings of a current BIOS configuration that are identified as being different than a plurality of corresponding settings of an optimized BIOS configuration [claim 15: “means for receiving only differences between an existing
basic input output system (BIOS) configuration data and an updated (BIOS) configuration data from a remote source; means for storing received (BIOS) configuration data; means for checking whether updates can be made during normal operation of a first machine, wherein the checking is performed by a software program analysis of the received (BIOS) configuration data; and means for updating a system configuration”]  
As to claim 9-10,
Bolay teaches this claim according to the reasoning set forth in claim 2-3 supra.

As to claim 13-15,
Bolay teaches this claim according to the reasoning set forth in claim 1-3 supra.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolay et al [7,373,498], in view of Chan ET al [10262309]

As to claim 4,
Bolay et al teaches 4. The method of claim 1, comprising: obtaining, by the processor, a status of a driver associated with the change; and configuring, by the processor, the [col. 6, “the system configuration update received by computer system 101 may be to adjust the size of fixed disk 125 to increase its recognized capacity. Server module 211 may determine that BIOS 115 and the operating system may be able to handle the dynamic change in capacity of fixed disk drive 125 and not require a reboot of computer system 101. ”- the change of the driver is made. Further see col. 3, lines 28-37: ] 
But does not explicitly teaches updating driver.
However, Chan et [10262309] teaches setting of the current BIOS configuration to match a setting of the optimized BIOS configuration that is associated with driver [ “the invention may offer a mechanism to reflash or update certain portions of BIOS or flash memory. Instead of performing a full reflash, a partial reflash may be performed in embodiments. Such an approach may be advantageous, for example, to add or remove applications during a self-discovery process.  ” and “ invention may also allow for a flash memory that stores a BIOS and other drivers to a re-flashed …. A BIOS of an embodiment may connect with a remote server over a wireless network and check to if a new version of the BIOS is available” and “PAM is a BIOS extension module configured to locate, initialize, and execute certain applications, including, in some cases, for example, BIOS upgrade. In other embodiments, the PAM may check the not-yet-booted operating system (OS) for correctness of drivers matching the present hardware, etc., as well as correct bootable configuration of the drivers and such, thereby ensuring a smooth boot capability of the operating system”] 
It would have been obvious to person of ordinary skill in the art to before the effective filing date of the claimed invention to combine teaching Boley and chang because both are directed toward BIOS update. Furthermore, Chang improves upon Bolay by being able to update drivers of the new BIOS such that the current hardware can be supported for the devices to perform in full capacity.

Claim 11, 
Bolay and Chang teaches this claim according to the reasoning set forth in claim 4 supra.Further teaches 


Claim 6,7,  12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolay et al [7,373,498], in view of Yang et al [20090292910 ]  

As to claim 6, 

Bolay et al teach displaying notification message but does not explicitly teach suggested configuration. 


It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Bolay and Yang because both are directed toward BIOS setting. Furthermore, BOlay teaches notifying the changes to be made which can be improved by providing suggested options to update or upgrade default BIOS such that the BIOS can be selectively upgraded as per the requirement for quick and efficient system configuration.

As to claim 7,
Yang teaches the setting comprises a plurality of settings and notification message includes check boxes to allows selection of at least one of the plurality of settings [ 0034: “The BIOS set-up interface 200 includes a BIOS version section 202 that includes a service tag identifier 206 and an asset tag identifier 208. The BIOS set-up interface 202 further includes a BIOS set-up menu 210 operable to display various selectable 

As to claim 12, 
Yang teaches  the optimized BIOS configuration is selected from a plurality of different84609410 10 optimized BIOS configurations that are stored for different changes [ 0034: “The BIOS set-up interface 200 includes a BIOS version section 202 that includes a service tag identifier 206 and an asset tag identifier 208. The BIOS set-up interface 202 further includes a BIOS set-up menu 210 operable to display various selectable options that can be updated by a user. For example, the BIOS set-up menu 210 can include a memory information option 212, a CPU information option 214, a SATA configuration option 216, and a Boot sequence retry option 218. Various other options can also be displayed using a scroll bar 220. ”].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maity et al. 9,448,808] teaches In certain embodiments, the BIOS 170 has saved a copy of replacement BIOS image in the memory 112, and executes the flasher module 174 to perform the flashing process.At procedure 410, 
Katoh et al [20050138449 ] teaches [0046] FIG. 8 shows the flow of operation of the BIOS 40. Each time the BIOS 40 receives a notice from the operating system 30, it performs processing shown in this figure. If the operating system 30 is the type-1 operating system (S800: YES), the BIOS 40 changes the setting of BM_STS or the setting of the hardware (S810). If the operating system 30 is the type-2 operating system (S800: NO), the BIOS 40 changes information indicating the effective operating modes, e.g., information stored in the BIOS 40 in advance (S820) and notifies the operating system 30 that it has changed the information (S830).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176.  The examiner can normally be reached on Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KESHAB R PANDEY/Primary Examiner, Art Unit 2187